UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7880


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ZIYAD YAGHI,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:09-cr-00216-FL-8; 5:15-cv-00523-FL)


Submitted: April 27, 2021                                          Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ziyad Yaghi, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States Attorney,
Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ziyad Yaghi appeals the district court’s order construing his Fed. R. Civ. P. 60(b)

motion for relief from judgment as an unauthorized, successive 28 U.S.C. § 2255 motion

and dismissing it for lack of jurisdiction. * Our review of the record confirms that the

district court properly construed Yaghi’s Rule 60(b) motion as a successive § 2255 motion

over which it lacked jurisdiction because he failed to obtain prefiling authorization from

this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400.

Accordingly, we affirm the district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003), we construe Yaghi’s notice of appeal and informal briefs as an application

to file a second or successive § 2255 motion. Upon review, we conclude that Yaghi’s

claims do not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny

authorization to file a successive § 2255 motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




       *
         A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                             2